internal_revenue_service number release date index number ----------------------------------- --------------------------------------------------- ------------------------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-138983-06 date date ------------------- ---------------------- --------------------------------------------------- legend legend x ---------------------------------- trust --------------------------------------------------------- d1 ------------------- d2 d3 dear ---------------- by its authorized representative requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts election to be an s_corporation effective d2 on d3 shares of x stock were transferred to trust it was intended that trust qualify as a qualified_subchapter_s_trust qsst however the beneficiary of trust failed to elect to treat trust as a qsst therefore x’s s election was terminated on d3 this is in response to a letter dated date submitted on behalf of x the information submitted states that x was incorporated on d1 and made an x represents that the circumstances resulting in the termination of x’s s election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders consent to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary plr-138983-06 law and analysis sec_1361 defines an as corporation as a small_business_corporation for which an election under ' a is in effect sec_1361 defines a asmall business corporation as a domestic sec_1361 provides that a qsst whose beneficiary makes an election corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock under sec_1361 will be treated as a_trust described in sec_1361 and the beneficiary of such trust shall be treated as the owner for purposes of sec_678 of that portion of the qsst which consists of s_corporation stock to which an election under sec_1361 applies sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that an election under sec_1362 shall be terminated sec_1362 provides that if an election under ' a by any corporation was terminated under ' d the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period of inadvertent termination of the s election agrees to make plr-138983-06 such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on d3 we also conclude that the termination was an inadvertent termination within the meaning of ' f accordingly under the provisions of ' f x will be treated as continuing to be an s_corporation from d3 and thereafter provided that x s s_corporation_election was valid and was not otherwise terminated under ' d x’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated computed items of income or loss of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 additionally from d3 and thereafter trust will be treated as a qsst described in sec_1361 assuming that it otherwise qualifies as a qsst this ruling is conditioned upon the filing of a completed qsst election for trust effective d3 with the appropriate service_center within days of the date of this letter except as specifically provide herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is otherwise eligible to be an s_corporation or whether trust is an eligible qsst under ' d this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter will be sent to x’s authorized representative sincerely audrey w ellis senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
